Citation Nr: 9910812	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-43 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
May to November 1964 and a period of active military service 
from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision denied service 
connection for arthritis.  A July 1998 rating decision denied 
service connection for hearing loss, colon cancer, 
cerebrovascular accident, and impotence.  

The case was previously before the Board in March 1998, when 
it was remanded for examination of the appellant and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

The issues of entitlement to service connection for hearing 
loss, colon cancer, cerebrovascular accident, and impotence 
are the subject of a remand which follows the Board's 
decision.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant had a period of active duty for training 
from May 1964 to November 1964.

3.  The appellant had a period of active duty from December 
1990 to May 1991, when he was activated for service during 
Desert Storm.

4.  The appellant's rheumatoid arthritis existed prior to his 
entry into active military service in December 1990.

5.  The medical evidence of record reveals that the 
appellant's pre-existing rheumatoid arthritis did not 
increase in severity during his period of active service 
which ended in May 1991.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).  "Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."  38 C.F.R. § 3.306(b) (1998).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1998).

Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  This is commonly referred to as direct service 
connection.  

At this point, as in our March 1998 decision, the Board must 
define some terms to make the basis of its decision clear to 
the appellant.  Service connection may be established for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991) (emphasis added).  "The term 
'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991) (emphasis added). 

Throughout the appellant's numerous claims he has asserted 
that he warrants service connection on a direct basis because 
he believes that the claimed disorders were incurred during 
active service.  In April 1997 the appellant submitted a VA 
Form 9 along with an attached statement.  This statement is 
indicative of many other statements he has submitted in the 
pursuit of his claim.  He states "I joined 1-10-64 they (the 
Army) retired me in 1-12-95 after 31 years of service which 
translates into 24 hr. a day 7 days a week on call if my 
conditions aren't service connected , when did they happen."  
The appellant asserts that because he was in the National 
Guard he was in active military service throughout his entire 
period of National Guard service.  The appellant clearly 
misconstrues the nature of his service in the National Guard.  

A DD 214 is of record which reveals that the appellant had a 
period of active duty for training from May 1964 to November 
1964.  Specifically, the form indicates that the appellant 
was in the Army National Guard.  Block 19 states that the 
appellant was "ordered to ACDUTRA."  Block 24 a (2), 
indicates "4 months and 15 days of other service."  Block 
32 states "reld from active duty and returned to state 
control as a member of the Army National Guard of Mississippi 
to complete remaining service obligation."  

Another DD 214 is also of record; it reveals that the 
appellant served on active duty from December 7, 1990 to May 
23, 1991.  He was "ordered to active duty in support of 
Operation Desert Shield/Desert Storm."  The appellant 
apparently did not serve in the South West Asia theater of 
operations during this period of active service.  

A NGB Form 22 reveals that the appellant was separated from 
the Army National Guard of the State of Mississippi effective 
January 13, 1995 after 31 years of service.  His date of 
entry is noted to be January 12, 1964.  

On the appellant's original Application for Compensation or 
Pension, VA From 21-526 dated August 1995, the appellant 
indicated that he worked at  the Sunbeam Oster Corporation as 
a tool and dye maker for 29 years.  

The totality of this evidence reveals that the appellant 
joined the National Guard in 1964 and served 31 years until 
he was retired in 1995.  He had a 5 month period of active 
duty for training in 1964 which the Board assumes was his 
period of basic training.  He was ordered to active duty from 
December 7, 1990 to May 1991 for Desert Storm.  However, the 
rest of his service was as a member of the National Guard.  
Such service was not active military service within the 
meaning of the law.  38 U.S.C.A. §§ 101(24),  1110 (1996).  
Moreover, the Board believes that the appellant understands 
that he was not in the active military service for his entire 
31 years in the National Guard; he has informed VA that he 
held a civilian job for 29 years.

Private medical records reveal that in October 1983 the 
appellant had "very little joint swelling in the hand."  
The physician's assessment was "degenerative arthritis."  A 
September 1986 treatment record reveals that the appellant 
had pain and swelling in his left knee and that his hands are 
stiff in the morning and he has trouble making a fist.  The 
physician's assessment was "exacerbation rheumatoid 
arthritis."  He was treated with prescription medication.  

In June 1987 private x-ray examination of the appellant's 
hands was conducted.  the radiologist's impression was 
"moderate arthritic change compatible with rheumatoid 
involvement."  A June 1987 laboratory report reveals that 
blood testing was conducted.  While the report indicates that 
the rheumatoid factor was negative, antinuclear antibodies 
had a "positive titer" which was "considered significant."  
July 1987 private medical treatment records reveal that the 
appellant still had joint pain and was being treated with 
prescription medication.  

The RO has retrieved the appellant's service medical records.  
Many of these are periodic examinations which were conducted 
throughout the appellant's periods of inactive duty training 
in the National Guard.  Of particular note are the many 
reports of medical history that the appellant filled out in 
conjunction with the periodic medical examinations.  The 
medical history questionnaires specifically ask the question 
"have you ever had or have you now . . . Arthritis, 
Rheumatism, or Bursitis."  On a January 1986 medical history 
report the appellant indicated "NO" to this question.  In 
March 1990 an "over 40 screening" examination was 
conducted.  This appears to have been the most recent service 
department medical examination prior to the appellant 
entering active duty for his Desert Storm service on December 
7, 1990.  On the March 1990 report of medical history the 
appellant again indicated "NO" to the question asking 
"have you ever had or have you now 
. . . Arthritis, Rheumatism, or Bursitis."  A service 
department orthopedic evaluation of the appellant was 
conducted on December 12, 1990, just five days after he 
entered active service for Desert Storm.  The evaluation 
revealed that the appellant had pain and swelling of the 
right wrist and pain in both knees.  One of the orthopedist's 
recommendations was for a permanent physical profile.  On 
December 16, 1990, approximately 11 days after he entered his 
period of active service, the appellant was issued a 
permanent physical profile for "finger deformities and pain 
right hand."  

In April 1991 separation examination of the appellant was 
conducted.  This time he indicated "YES" to the medical 
history question which asked "have you ever had or have you 
now . . .  Arthritis, Rheumatism, or Bursitis."  A special 
orthopedic evaluation was conducted in conjunction with the 
appellant's separation examination.  The diagnosis was "1. 
Osteoarthritis of right wrist, EPTS [existed prior to 
service], service aggravated.  2. Osteoarthritis mild knees, 
EPTS [existed prior to service], service aggravated."  

In October 1995 a VA examination of the appellant was 
conducted.  He related a "long history of orthopedic 
problems in both hands.  He stated that it became a problem 
during his Desert Storm service because of his having to do 
pushups.  He also indicated some trauma to his right hand 
during service.  Physical examination revealed swelling of 
the right hand along with "slight swan neck type deformities 
of the index, long and ring finger."  The impression was 
"arthritis of both hands - possible rheumatoid disease."  
The accompanying VA x-ray examination report revealed that 
the appellant had multiple erosions involving the joints of 
the wrists and hands.  The radiologist stated that the 
"findings may be either related to rheumatoid arthritis 
variant or erosive osteoarthritis."  

In March 1988 the Board remanded the case for further medical 
evaluation to determine whether the appellant's arthritis was 
rheumatoid arthritis or osteoarthritis.  In October 1998 an 
examination of the appellant was conducted by a VA 
rheumatologist.  The examination report stated:

The veteran is a 54-year-old man who spent 31 years 
in the National Guard including service during 
Desert Storm with separation physical examination 
done April 11, 1991.  The veteran gives a long 
history of arthritis involving multiple joints.  In 
the early 1980's he had an inflammatory arthropathy 
principally involving his hands and treated with a 
course of Prednisone which was eventually stopped 
because of his glucose intolerance.  In 1986 and 
1987 he was seen by a rheumatologist, Dr. James 
Pennybaker, in Hattiesburg and was found to have 
synovitis of the small joints of his hands.  At 
that time, a rheumatoid factor was negative and the 
veteran's anti-nuclear antibody was positive in 
high titer with a titer of 1 to 2,560 in a speckle 
pattern.  Anti R and P antibody on July 2, 1987 was 
positive with a titer of 1 to 1,600, with other 
anti-nuclear antibodies specificities negative.  
The veteran responded during that period with 
treatment with Plaquenil and a nonsteroidal anti-
inflammatory drug.  During the time of his service 
in Desert Storm, I cannot find that he had specific 
complaints of joint pain, until the time of his 
separation physical on April 11, 1991.  At that 
time he did note having swollen and painful joints, 
particularly his right wrist and his right knee, 
and swelling and tenderness of his right wrist were 
noted on physical examination.

Opinion at the time of that physical examination 
was contusion of his right wrist and apparently he 
was considered likely that his knee problems 
represented osteoarthritis.  Since his discharge 
from the service in 1991, he has had persistent and 
progressive arthritis particularly involving his 
hands and wrists but also involving both knees and 
both ankles.

PHYSICAL EXAMINATION:  The veteran's physical 
examination today shows swan neck deformities of 
all digits two through five of his right hand, with 
essentially no flexion at the proximal 
interphalangeal joint of the right second digit. 
His third through fifth digits on the right hand 
show some flexion of his proximal interphalangeal 
joints but still have a pad to palm distance of 
about 5 cm.  The right wrist is markedly abnormal 
with about 30 degrees dorsiflexion and 30 degrees 
palmar flexion. There is a 5 degree flexion 
contracture of the right elbow.  The right shoulder 
abducts 70 degrees, with 60 degrees of external 
rotation and 60 degrees of internal rotation. 
Examination of the left upper and lower extremity 
is compromised somewhat by his previous 
cerebrovascular accident, however it is evident 
that he has had swan neck deformities of all digits 
of his left hand.  Examination of the lower 
extremities showed the hips to be essentially 
normal.  Both knees lacked about 20 degrees of full 
flexion, and there was no active synovitis.  
Examination of the right ankle showed essentially 
normal dorsiflexion and plantar flexion, but 
virtually no subtalar movement.  Likewise subtalar 
movement was absent on the left, and both 
dorsiflexion and plantar flexion were very limited 
on the left, likely related to his cerebrovascular 
accident.

The veteran has an atypical inflammatory 
arthropathy.  Clinically this actually quite 
consistent with rheumatoid arthritis, though I note 
that rheumatoid factors obtained in March of 1997 
was negative, and a second determination obtained 
in May of 1998 was minimally positive.  His 
serologic tests obtained by Dr. Pennybaker in 1987 
were most consistent with a disorder called mixed 
connective tissue disease. Be that as it may, his 
joint findings are absolutely typical of rheumatoid 
arthritis.  Likewise, x-rays of his hands in 
October of 1995 showed multiple erosions involving 
the wrist joints, the first, second, third 
metacarpal phalangeal joints and some of the 
proximal interphalangeal joints bilaterally.  It 
was noted that there was subluxation of the first, 
second and third metacarpal phalangeal joints.  
Though the interpretation of the x-ray at that time 
was consistent with either rheumatoid arthritis or 
erosive osteoarthritis, I would say that these 
findings are much more typical of rheumatoid 
arthritis and, in view of his physical findings 
now, I think that his x-ray is indicative of 
rheumatoid arthritis.  Thus, I consider the veteran 
to have seronegative rheumatoid arthritis and have 
been treating him accordingly in this clinic, with 
good response to Methotrexate.  The fact that he 
does not have significant synovitis on today's 
examination reflects a good response to 
Methotrexate, which suppresses rheumatoid arthritis 
but usually is not curative.  The fact that he 
requires Methotrexate therapy at this point 
indicates that he has active rheumatoid arthritis.

Regarding the question of whether his arthritis 
worsened during his period of service during Desert 
Storm, it can only be said that he was seen to have 
inflammation of his right wrist at that time (which 
I think would have been inconsistent with a 
"contusion" as he was interpreted as having at 
that time).  Joint deformities were not noted at 
the time of his separation physical, but have 
occurred during his syndrome of persistent 
arthropathy since his separation from the military.  
Thus, it can only be said that he had active 
inflammatory arthropathy during his time in service 
and that this arthropathy has persisted and has 
resulted in significant deformities of his hands, 
loss of movement of his wrists (masked on the left 
by his CVA), some loss of flexion of both knees, 
and almost complete loss of movement in his sub-
talar joints, with well preserved movement of the 
tibial talar joints.

The veteran's prior hand x-rays were sufficiently 
typically of rheumatoid arthritis that these have 
not been re-ordered.  Likewise, since a mildly 
positive rheumatoid factor was obtained in May of 
1998 this test has not been repeated.  For 
curiosity as much as anything, I have repeated his 
anti-nuclear antibody and anti R & P tests to be 
obtained with his next laboratory work.  However, 
irrespective of the results of these tests, I 
consider the veteran to have rheumatoid arthritis.

At this point the Board notes that the appellant presented 
sworn testimony before a RO hearing officer in August 1997.  
The appellant indicated that he did not have current problems 
with knee joint pain, and that his inservice knee pain was 
the result of required running exercise.  

The evidence of record reveals that the appellant had a long 
history of joint pain.  Private medical records reveal that 
by September 1986 he was diagnosed with rheumatoid arthritis.  
We note that the appellant was not in active military service 
at this time.  Rather, he was a member of the National Guard.  
Moreover, the medical records reveal that he had periodic 
exacerbations of his rheumatoid arthritis.

The Board also notes that despite the appellant's long 
history of joint pain and the 1986 diagnosis of rheumatoid 
arthritis, he continued to indicate that he did not have 
arthritis or rheumatism when asked for medical history in 
conjunction with his National guard medical examinations.  
Specifically, in March 1990, prior to his entry into active 
service in December 1990, the appellant indicated he did not 
have these disorders.  It may be that the appellant 
purposefully misstated his medical history in an attempt to 
conceal his arthritic condition from the National Guard.  

Within days of his entering active service for Desert Storm, 
the appellant had complaints of joint pain, and deformity of 
the hands, as noted in the December 1990 treatment records 
and physical profile.  The April 1991 service department 
orthopedic consultation indicates diagnoses of osteoarthritis 
which was aggravated by service.  However, subsequently a VA 
rheumatologist reviewed all of the medical evidence of record 
and concluded that the appellant has seronegative rheumatoid 
arthritis and that during his short period of service he had 
inflammation of his right wrist.  

The appellant's own testimony and statements reveal that his 
knee and hand pain during service was triggered by the 
requirements of exercise imposed by being in active military 
service.  Subsequently, he testified that he no longer had 
knee involvement since he was no longer required to run.  

The evidence of record reveals that the appellant clearly and 
unmistakably had joint arthropathy consistent with rheumatoid 
arthritis prior to entry into active service in 1990.  Prior 
to service the appellant experienced inflammatory 
exacerbations of his rheumatoid arthritis.  Within days of 
entering active service deformity of the appellant's hands 
was noted.  The medical evidence of record reveals that the 
appellant had an inflammatory exacerbation of his rheumatoid 
arthritis during his short period of Desert Storm service 
which was brought on by the requirements of exercise.  The 
medical evidence subsequent to service reveals that the 
appellant continues to be diagnosed with rheumatoid arthritis 
and to have occasional inflammatory exacerbations.  As noted 
above, "aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."  38 C.F.R. § 3.306(b) (1998).  In 
this case the preponderance of the evidence reveals that the 
appellant's pre-existing rheumatoid arthritis did not 
increase in severity, but underwent an exacerbation of 
symptoms typical of the syndrome, as shown both prior to and 
subsequent to the appellant's short period of active service 
during Desert Storm.  As such, the preponderance of the 
evidence is against the appellant's claim.  


ORDER

Service connection for rheumatoid arthritis is denied.  


REMAND

In a July 1998 rating decision the RO denied entitlement to 
service connection for hearing loss, colon cancer, 
cerebrovascular accident, and impotence.  In August 1998 the 
appellant submitted a written statement which must be viewed 
as a notice of disagreement (NOD) with the July 1998 rating 
decision.  The RO has not issued a statement of the case 
(SOC) on the issues of entitlement to service connection for 
hearing loss, colon cancer, cerebrovascular accident, and 
impotence.  This must be done as the appellant cannot perfect 
an appeal with respect to those issues, if he so desires, 
until a SOC has been issued.  

To ensure that the Department of Veterans Affairs (VA) has 
complied with due process requirements, the case is REMANDED 
to the regional office (RO) for the following development:

The RO should issue the appellant and his 
representative a Statement of the Case 
(SOC) on the issues of entitlement to 
service connection for hearing loss, 
colon cancer, cerebrovascular accident, 
and impotence.  They should be afforded a 
reasonable period of time in which to 
respond.  Subsequently, the RO should 
take the appropriate action based upon 
whether the appellant timely files a 
substantive appeal.  


Further adjudication of the question involving these issues 
will be postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

